ICJ_107_UseOfForce_SCG_FRA_1999-06-02_ORD_01_NA_02_FR.txt. 377

DÉCLARATION DE M. SHI

[Traduction]

Je me range aux côtés de la majorité de la Cour quand celle-ci estime
ne pas pouvoir trouver en l’espéce de base de compétence prima facie
pour indiquer les mesures conservatoires sollicitées par le demandeur.

Je suis pourtant d'avis que, face à la situation d’urgence créée par le
drame humain qu’expriment les pertes en vies humaines et les souffrances
causées par l’emploi de la force en Yougoslavie et contre celle-ci, la Cour
aurait dû favoriser le maintien de la paix et de la sécurité internationales
dans la mesure où ses fonctions judiciaires l’y autorisent.

L'action de la Cour aurait été pleinement justifiée en droit si, dès
qu'elle a été saisie de la part du demandeur de sa requête en indication de
mesures conservatoires, et indépendamment de son éventuelle conclusion
quant à sa compétence prima facie dans l'attente de sa décision définitive,
elle avait lancé un appel de caractère général aux Parties pour leur
demander d’agir conformément aux obligations leur incombant en vertu
de la Charte des Nations Unies et de toutes les autres règles du droit
international intéressant la situation, y compris le droit international
humanitaire, et leur demander à tout le moins de s’abstenir d’aggraver ou
étendre leur différend. A mon sens, il n’y a rien dans le Statut ni dans le
Règlement de la Cour qui interdise à celle-ci d’agir de cette façon. Aux
termes de la Charte, la Cour est après tout le principal organe judiciaire
de l'Organisation des Nations Unies, son Statut faisant partie intégrante
de la Charte; et, sous l'effet des buts et des principes de ladite Charte, y
compris son chapitre VI (relatif au règlement pacifique des différends), il
a été attribué un rôle à la Cour dans le cadre général de l'Organisation
des Nations Unies aux fins du maintien de la paix et de la sécurité inter-
nationales. Il ne fait aucun doute que l’appel de caractère général dont je
parle relève implicitement des pouvoirs impartis à la Cour dans l'exercice
de ses fonctions judiciaires. Ayant aujourd’hui statué définitivement sur
la requête du demandeur, la Cour n’a pas saisi l’occasion qui lui était
donnée d'apporter le concours qu’elle aurait dû au maintien de la paix et
de la sécurité internationales au moment où ce concours est on ne peut
plus indispensable.

En outre, dans la lettre qu'il a adressée au président et aux membres de
la Cour, l'agent de la Yougoslavie a dit ceci:

«Considérant le pouvoir conféré à la Cour aux termes du para-
graphe 1 de l’article 75 de son Règlement, et compte tenu de l'extrême
urgence de la situation née des circonstances décrites dans les de-
mandes en indication de mesures conservatoires, je prie la Cour de bien
vouloir se prononcer d'office sur les demandes présentées ou de fixer
une date pour la tenue d’une audience dans les meilleurs délais. »

18
LICÉITÉ DE L'EMPLOI DE LA FORCE (DÉCL. SHI) 378

Dans une affaire très récente, l'affaire LaGrand, la Cour, sur la requête
de l'Etat demandeur et en dépit des objections de PEtat défendeur, a
décidé d'exercer le pouvoir qui lui est ainsi conféré par le paragraphe | de
l'article 75 de son Règlement sans entendre l'Etat défendeur, ni par écrit
ni oralement (ordonnance du 3 mars 1999, C.J. Recueil 1999, p. 13,
par. 12, et p. 14, par. 21). Par opposition, en l'espèce, la Cour n'a eu
aucun geste positif à la suite de la requête similaire formulée par l’agent
de la Yougoslavie dans une situation dont le caractère d’urgence était
même beaucoup plus prononcé que dans l'exemple que je cite.

Ce sont ces motifs qui m'ont obligé a voter contre le paragraphe | du
dispositif de la présente ordonnance.

(Signé) Sui Jiuyong.

19
